Citation Nr: 1809067	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, as due to Gulf War service.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), as due to Gulf War service.

3.  Entitlement to service connection for GI symptoms, to include as due to an undiagnosed Gulf War illness.

4.  Entitlement to service connection for systemic lupus erythematosus (claimed as a rheumatic disease), to include as due to Gulf War service.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a respiratory disorder.

7.  Entitlement to service connection for a disability manifested by blurred vision.

8.  Entitlement to an increased rating in excess of 10 percent for hypertension.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1993, with service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The hearing transcript has been associated with the claims file.

In August 2016, the Board remanded the matter for additional development.  The matter is now back before the Board.

The issues of entitlement to service connection for IBS, GI symptoms, a left shoulder disability, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. 

2.  The preponderance of the medical evidence is against a finding that the Veteran currently has fibromyalgia.

3. The preponderance of the evidence is against a finding that the Veteran's systemic lupus erythematosus was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service, to include undiagnosed illness.  

4.  The evidence is in equipoise as to whether the Veteran's bilateral pinguecula is related to his active service.

5.  The preponderance of the evidence is against a finding that the Veteran's bilateral nuclear sclerotic cataracts and blepharitis are etiologically related to service.

6.  The Veteran's refractive error of the eye (presbyopia, myopia, and astigmatism) is a congenital or developmental defect not subject to compensation within the meaning of applicable legislation; there was no superimposed disease or injury during service which created additional chronic disability.

7.  The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia, including as due to undiagnosed illness, are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for systemic lupus erythematosus, including as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral pinguecula have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a disability manifested by blurry vision, diagnosed as bilateral nuclear sclerotic cataracts and blepharitis, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2017).

5.  Service connection for refractive error of the eyes is precluded by law.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 4.9 (2017).

6.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In various VA treatment records, the Veteran has reported being followed at Kaiser for several of his claimed disabilities.  Although the Board does not have updated treatment records from Kaiser, in the August 2016 remand, the Board instructed the AOJ to seek to obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  In September 2016, the AOJ requested the Veteran to complete and return the enclosed VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, so that VA could obtain any outstanding private treatment records on his behalf.  The Veteran did not respond to this request, and he has not identified any additional medical evidence in support of his claims.  As the Veteran did not complete the release, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

Moreover, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain chronic diseases, including systemic lupus erythematosus, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(ii).  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  
If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis.").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

      Fibromyalgia

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He seeks entitlement to service connection for fibromyalgia, claimed as chronic pain, to include as being due to undiagnosed illness.

In the Veteran's report of medical history on separation from service in August 1993, the Veteran reported swollen and painful joints.  

The Veteran's post-service treatment records revealed a history of complaints of chronic pain in multiple joints.  In 2001, the Veteran was diagnosed with systemic lupus erythematosus with multiple complications.  In a VA examination dated in June 2002, the Veteran complained of symptoms of fatigue since 1994, pain in the joints and muscles, and sleep problems.  The examiner indicated that the Veteran had polyarthralgia of multiple joints, cause uncertain, but possibly related to an autoimmune disorder.  The examiner indicated that the Veteran did not have myalgia at that time.  In a June 2016 VA treatment record, the Veteran reported that he was currently receiving treatment for fibromyalgia.  However, none of the post-service treatment records reveal a clinical diagnosis of fibromyalgia.

Pursuant to the Board's August 2016 remand, the Veteran was afforded a VA examination in October 2016.  The October 2016 VA examiner found that the Veteran did not currently have and had never been diagnosed with fibromyalgia.  The examiner noted the Veteran's reports of generalized pain in all of his extremities and joints (arms, ankles, knees, hips, shoulders, lower back, and neck).  The examiner noted that the Veteran had systemic lupus erythematosus.  The examiner indicated that the Veteran did not have any findings, signs, or symptoms attributable to fibromyalgia.  The examiner explained that the Veteran had lupus with polyarthritis.  The examiner noted that although the Veteran had pain in multiple joints, the pain/arthralgia/arthritis was secondary to his lupus.  

In a subsequent opinion, the October 2016 examiner noted that the service treatment records did not document complaints of polyarthralgia or muscle aches.  The examiner noted that the Veteran had specific joint complaints during service related to joint injury (ankle, knee) and bunions on both feet.  The examiner reiterated that the medical records did not document a diagnosis of fibromyalgia.  The examiner again explained that the Veteran's current joint complaints were related to his diagnosis of systemic lupus erythematosus, as this condition was frequently associated with polyarthritis, myalgias, and polyarthralgia.

A review of the most probative evidence of record does not support a diagnosis of fibromyalgia to account for the Veteran's current complaints at any time during the course of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, the October 2016 VA examiner indicated that the Veteran did not currently have, and had never been, diagnosed with fibromyalgia.  The October 2016 examiner instead related the Veteran's current joint complaints to his non service-connected systemic lupus erythematosus.  The Board acknowledges that in a June 2016 VA treatment record, the Veteran reported that he was currently receiving treatment for fibromyalgia.  However, none of the post-service treatment records reveal a clinical diagnosis of fibromyalgia.

As such, the most probative medical evidence of record shows that the Veteran has not been diagnosed with fibromyalgia at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131; see also Brammer, 3 Vet. App. at 225.  

Finally, the Board finds that the Veteran's joint pain is not due to an undiagnosed illness, as it has been attributed to other causes.  See October 2016 VA examination report.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert, supra.

      Systemic Lupus Erythematosus

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He seeks entitlement to service connection for systemic lupus erythematosus, related to his Gulf War service.  Systemic lupus erythematosus is a chronic autoimmune multisystemic disorder of the connective tissue of the skin, joints, kidneys, and serosal membranes.  It is of unknown etiology and is marked by a variety of abnormalities including arthritis and arthralgias, nephritis, central nervous system manifestations, pleurisy, pericarditis, leukopenia, and hemolytic anemia.  Dorland's Illustrated Medical Dictionary, 1072 (30th Ed. 2003).

The service treatment records are silent for a diagnosis of systemic lupus erythematosus.  In a Somalia Redeployment Medical Screening dated in March 1993, the Veteran reported fatigue and weight loss.  In his report of medical history on separation from service in August 1993, the Veteran reported swollen and painful joints.  

The Veteran's post-service treatment records revealed a history of complaints of chronic pain in multiple joints.  In 2001, the Veteran was diagnosed with systemic lupus erythematosus with multiple complications.  In a VA examination dated in June 2002, the Veteran complained of symptoms of fatigue since 1994, pain in the joints and muscles, and sleep problems.  The examiner indicated that the Veteran had polyarthralgia of multiple joints, cause uncertain, but possibly related to an autoimmune disorder.  The examiner indicated that the Veteran did not have myalgia at that time.  

In a medical statement dated in May 2016, Dr. T. N. indicated that the Veteran's medical conditions, to include his systemic lupus erythematosus, were "directly or indirectly related to injuries incurred in service or aggravated by them."  He did not provide any supporting rationale for his opinion.  In June 2016, Dr. T. N. opined that the Veteran's systemic lupus erythematosus "may be related to [his] exposure during his deployment to Southeast Asia and the Persian Gulf."  He did not provide any supporting rationale for his opinion.  
Pursuant to the Board's August 2016 remand, the Veteran was afforded a VA examination in October 2016.  The October 2016 examiner noted a diagnosis of systemic lupus erythematosus in 2002.  The Veteran reported that he had been diagnosed with systemic lupus erythematosus following an evaluation with multiple tests for pneumonia.  The Veteran noted that his sister also had systemic lupus erythematosus.  The examiner noted that the Veteran's claimed disability pattern represented a disease with a clear and specific etiology and diagnosis.  The examiner found that the Veteran's systemic lupus erythematosus was less likely related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that there was no medical literature to support a correlation between systemic lupus erythematosus and Gulf War exposures.

In a subsequent opinion, the October 2016 examiner again found that the Veteran's systemic lupus erythematosus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that systemic lupus erythematosus was a chronic inflammatory disorder of autoimmune etiology.  The examiner indicated that review of the Veteran's service treatment records did not document ongoing complaints of fatigue, myalgia, fever, rash, arthritis, arthralgia, or other symptoms associated with systemic lupus erythematosus.  The examiner noted that on examination in November 1999, the Veteran reported swollen painful joints (knee, ankle), headaches, cramps in leg, foot problems, hypertension, and treatment for positive PPD.  The examiner noted that the Veteran was discharged from service in 1993 and was diagnosed with systemic lupus erythematosus in 2001.  The examiner explained that the medical literature did not document an association of systemic lupus erythematosus with chemical exposures or from exposures in Southwest Asia or Somalia.  The examiner found that the opinion from Dr. T. N. that the Veteran's systemic lupus erythematosus may be related to Persian Gulf Service was based on speculation and not on medical evidence.  The examiner indicated that there was no scientific medical evidence to support this statement.  The examiner noted that the Veteran gave a history that his sister also has systemic lupus erythematosus.  The examiner therefore found that it was more likely that there was a genetic component contributing to this disease in this family as the Veteran had an affected sibling.
The Board finds that the weight of the evidence is against a finding that the Veteran's systemic lupus erythematosus is etiologically related to his active duty service.  

As an initial matter, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated systemic lupus erythematosus to a compensable degree within one year of discharge from active duty.  To the contrary, systemic lupus erythematosus was first diagnosed in 2001, about eight years post-service.  As such, service connection for systemic lupus erythematosus cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.
 
Regarding an award of service connection on a direct basis, the preponderance of the evidence is against a finding that systemic lupus erythematosus is related to service, to include Gulf War exposures.  The most probative evidence on this matter is from the October 2016 examiner, who found that the Veteran's systemic lupus erythematosus was less likely than not incurred in or caused by the claimed in-service injury, event or illness, as the service treatment records did not document ongoing complaints or symptomatology associated with this disease and the medical literature did not document an association of systemic lupus erythematosus with chemical exposures or exposures in Southwest Asia.  The examiner instead found that there was likely a genetic component to the Veteran's systemic lupus erythematosus, as his sister also had the disease.  The Board finds the October 2016 VA opinion to be adequate and reliable and affords it great probative weight, as the examiner provided a thorough and detailed rationale for his opinion that considered the Veteran's prior medical history and current medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board has considered the May 2016 opinion in which Dr. T. N. opined that the Veteran's systemic lupus erythematosus was  "directly or indirectly related to injuries incurred in service or aggravated by them."  However, the Board does not find this opinion to have significant probative value, as Dr. T. N. did not provide any rationale for his finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  The Board has also considered the June 2016 opinion in which Dr. T. N. opined that the Veteran's systemic lupus erythematosus "may be related to [his] exposure during his deployment to Southeast Asia and the Persian Gulf."  However, the Board finds this opinion is couched entirely in speculative terms and, in Hood v. Shinseki, 23 Vet. App. 295, 298-99, the Court held that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim.  Moreover, Dr. T. N. again did not provide any rationale for his finding.  See Nieves-Rodriguez, supra.  Thus, this opinion is afforded little probative value.

Additionally, as noted in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker, 708 F.3d 1331.  Systemic lupus erythematosus is one of the chronic diseases listed under 38 C.F.R. § 3.309.  The Board has considered the lay evidence offered by the Veteran.  However, the Board finds that there is no medical evidence to support a finding of a continuity of symptoms since service or from within one year of separation from service.  In this regard, the service treatment records and post-service treatment records do not support a finding of systemic lupus erythematosus during service or for many years after service.  Notably, in a March 1994 VA general medical examination shortly after the Veteran's separation from service, although there were findings of general osteoarthritis, there were no complaints of fatigue myalgia, fever, rash, or other symptomatology associated with systemic lupus erythematosus noted at this time.  It was not until around 2001 or 2002 when the Veteran began claiming of symptomatology associated with systemic lupus erythematosus.  In light of the absence of any clinical evidence of treatment for or complaints of symptomatology associated with systemic lupus erythematosus at any time during service, on separation from service, or for eight years following service, the Board concludes that the clinical record does not establish a continuity of symptomatology with respect to the diagnosed systemic lupus erythematosus between the Veteran's separation from service in 1993 until 2001, when systemic lupus erythematosus was diagnosed, precluding an award of service connection on this basis. 

In this case, the Board ultimately places far more probative weight on the lack of any treatment for, or diagnosis of, systematic lupus erythematosus or other symptomatology associated with this disease during active duty service, on separation from service, and for several years after service, and the negative VA opinion of record.  Given that the most probative opinion is against a finding of a relationship between the currently diagnosed systemic lupus erythematosus and service, the Board finds that service connection is not warranted.  

Finally, as the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, the Board must consider whether he is entitled to presumptive service connection for his complaints of joint pain under 38 C.F.R. §  3.317.  However, as the Veteran has been given a clinical diagnosis of systemic lupus erythematosus and his complaints of joint pain have been associated with this diagnosis, service connection cannot be granted for the Veteran's complaints of generalized joint pain as due to an undiagnosed illness with respect to this disability.  As such, service connection for systemic lupus erythematosus cannot be granted on a presumptive basis under 38 C.F.R. § 3.317.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C.A. § 5107; Gilbert, supra.

	Disability Manifested by Blurry Vision

The Veteran seeks entitlement to service connection for an eye disability manifested by blurry vision and dryness.  In his May 2016 Travel Board hearing, the Veteran testified that he first noticed eye problems (blurry vision and dryness) while serving in the Middle East.  He indicated his eye problems were caused by sandstorms.  

The record demonstrates the presence of a diagnosed eye disability; the Veteran has been diagnosed with bilateral nuclear sclerotic cataracts, blepharitis, and pinguecula.  See February 2013 private disability benefits questionnaire, July 2015 VA optometry note, and October 2016 VA examination.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of an in-service injury and complaints regarding the eyes.  In a service treatment record in June 1991, the Veteran reported eye pain and blurred distance vision.  On his separation examination and report of medical history in August 1993, the Veteran reported eye trouble.  He indicated that many particles were blown into his eyes while performing combat service in remote locations while isolated from medical care.  The Board therefore finds the Veteran's claim regarding an eye injury frome exposure to sandstorms in service to be credible and supported by his service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed eye disabilities and his reported in-service eye injuries and noted complaints.  

In a medical statement dated in May 2009, Dr. J. M. R. noted that the Veteran had been a patient of his for the last six years.  He indicated that the Veteran suffered from dry eyes and pinguecula.  Dr. J. M. R. indicated that it was his understanding that the Veteran had a fairly intense exposure to sandstorms while serving in the Middle East.  He explained that dry, dusty, and windy conditions may contribute to development of pinguecula.  As this statement did not address the etiology of the Veteran's other diagnosed eye conditions, in August 2016, the Board remanded the matter for a VA examination to address the nature and etiology of all currently diagnosed eye disabilities.

Pursuant to the Board's August 2016 remand, the Veteran was afforded a VA examination in October 2016.  The examiner noted diagnoses of nuclear sclerotic cataracts of both eyes (July 2015) and blepharitis both eyes (November 2012).  The examiner did not address the Veteran's currently diagnosed pinguecula.  

With respect to the diagnosed nuclear sclerotic cataracts, the October 2106 examiner explained that a cataract was a clouding of the lens in the eye leading to a decrease in vision.  The examiner explained that this occurred in the general population and was due to aging.  The examiner explained that nuclear sclerosis involved the central part of the lens.  The examiner explained that over time, this became hard due to condensation of lens nucleus and deposition of brown pigment within the lens.  The examiner indicated that the Veteran had age-appropriate mild nuclear sclerotic cataract that was decreasing his vision to 20/25 in both eyes.  The examiner opined that it was less likely than not that the Veteran's nuclear sclerotic cataract was due to an event/exposure in the military, as it occurs in the general population and was due to aging.  The examiner indicated that the Veteran had age-appropriate mild nuclear sclerotic cataract that decreased vision to 20/25 in both eyes.

With respect to the to the diagnosed blepharitis, the October 2016 examiner explained that this was a common eye condition characterized by chronic inflammation of the eyelid, usually where eyelashes grow, resulting in inflamed and irritated eyelids.  The examiner noted that this occurs in the general population and was managed with eyelid hygiene of lid scrubs and warm compresses.  The examiner explained that this could be caused by the oil glands at the base of the eyelashes becoming clogged.  The examiner noted that the Veteran had mild blepharitis in both eyes that was not affecting his vision.  The examiner explained that it was less likely than not that the Veteran's blepharitis was due to an event/exposure in the military, as it occurs in the general population and was managed with eyelid hygiene of lid scrubs and warm compresses.

The Board finds the evidence of record is at least in relative equipoise on the question of whether the Veteran's bilateral pinguecula is related to service.  The Board finds that the Veteran's assertions regarding the onset of eye trouble from exposure to sandstorms in service are credible, consistent with the circumstances of his service, and corroborated by his service treatment records.  The Board has also considered the May 2009 positive nexus opinion from Dr. J. M. R., who noted that the Veteran suffered from dry eyes and pinguecula and had a fairly intense exposure to sandstorms while serving in the Middle East.  Dr J. M. R. explained that dry, dusty, and windy conditions may contribute to the development of pinguecula.  The Board finds that Dr. J. M. R.  provided sound reasoning in his analysis of the situation.  Dr. J. M. R. reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for the conclusion presented.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pinguecula is warranted.  Accordingly, with respect to the diagnosed bilateral pinguecula, the Board finds that Shedden element (3) has been demonstrated.  

As to the diagnosed nuclear sclerotic cataracts, the Board is placing significant probative value on the October 2016 VA examiner's opinion that that it is less likely than not that the Veteran's nuclear sclerotic cataract was due to an event/exposure in the military, as it occurs in the general population and was due to aging.  As to the Veteran's diagnosed blepharitis, the Board is placing significant probative value on the October 2016 VA examiner's opinion that it is less likely than not that the Veteran's blepharitis was due to an event/exposure in the military, as it occurs in the general population and was managed with eyelid hygiene of lid scrubs and warm compresses.  The Board is particularly persuaded to assign great probative weight to these medical opinions because the October 2016 VA examiner had the entire claims file for review and provided solid rationales for the conclusions that were grounded in the evidence of record.  Moreover, no medical opinion of record has been presented that in any way contradicts the conclusions of the examiner.  As such, there is no basis for direct service connection for the Veteran's nuclear sclerotic cataracts or blepharitis.

Finally, the Board acknowledges that the Veteran also has diagnoses of presbyopia, myopia, and astigmatism during the appeal period.  See July 2015 VA optometry note.  The VBA Manual provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See VBA Manual, M21-1, III.iv.4.B.10.d. Generally, refractive errors are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990).  Therefore, service connection for the Veteran's refractive errors, diagnosed as presbyopia, myopia, and astigmatism, cannot be granted as a matter of law.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral pinguecula is warranted.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the preponderance of the evidence is against entitlement to service connection for the diagnosed bilateral nuclear sclerotic cataracts, blepharitis, and refractive errors of the eye (presbyopia, myopia, and astigmatism).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Hypertension

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a rating in excess of 10 percent for his service-connected hypertension.  He filed his claim for an increased rating in January 2009.

Under Diagnostic Code 7101, hypertension warrants a 10 percent rating where diastolic pressure is predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the rating criteria for Diagnostic Codes 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" and "with" in a statutory provision means that all of the listed conditions must be met).

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for hypertension.

On VA examination in December 2009, the Veteran reported being diagnosed with chronic hypertension.  He described symptoms of constant migraine headaches, chronic fatigue, shortness of breath, and light-headedness.  He noted current treatment with Nifedipine, Spironolactone, and Lisinopril daily with poor response.  He reported overall functional impairment related to sex, physical fitness, and exercise.  The Veteran's blood pressure readings on examination were 142/90, 140/94, and 142/98.  The examiner found that the Veteran's hypertension was active.  The examiner noted that there was no effect on the Veteran's occupation, as he was not working.  The examiner noted that the effect on the Veteran's daily activity was that he got headaches and had difficulty doing daily work.

On VA examination in April 2011, the Veteran reported extreme migraine headaches on a daily basis.  He stated that he often became light-headed and dizzy.  He stated that his physical skills became shaky with blurred vision that required him to sit down and constantly rest.  He noted treatment with Lisinopril with poor response.  He noted that his hypertension had affected his life in every physical capacity by causing a greatly diminished sex life and no physical fitness activities such as sports.  He reported that walking short distances was a major task that was not easily attained.  His blood pressure readings on examination were 136/98, 134/96, and 130/94.  The examiner noted treatment with Lisinopril, Spironolactone, and Amlodipine.  The examiner noted that the Veteran's hypertension was active.

On VA examination in July 2015, the Veteran's blood pressure readings were 160/100, 152/98, and 162/100.

In his May 2016 hearing, the Veteran testified that his hypertension was becoming difficult to control, and required hospital treatment for the associated headaches and nosebleeds.  He noted that he had blood pressure readings over 200 on one or two occasions, and recently had to have his medication adjusted.

In light of the Veteran's May 2016 hearing testimony, the Board remanded the matter to afford the Veteran another VA examination.  On VA examination in October 2016, the Veteran reported that he required medication to control his hypertension (Amlodipine daily).  The examiner noted that the Veteran's treatment plan included taking continuous medication for hypertension.  The examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's current blood pressure readings were 143/99, 133/90, and 144/86.  His average blood pressure reading was 140/91.  The examiner indicated that the Veteran's hypertension did not impact his ability to work.

VA treatment records also do not contain evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more, to warrant the next higher rating under Diagnostic Code 7101.  For example, the Veteran's treatment records during the appeal period document blood pressure readings of 110/70 (April 2008), 130/100 (July 2008), 132/98 (November 2008), 122/90 (January 2009), 138/101 (January 2009), 178/100 (September 2009), 158/111 (February 2011), 142/111 (February 2011), 138/101 (January 2012), 128/94 (January 2012), 128/96 (August 2015), 136/93 (December 2015), 134/87 (January 2016), 147/115 (February 2016), 145/100 (February 2016), 158/113 (February 2016), 149/109 (February 2016), 140/88 (February 2016), 129/88 (February 2016), 136/98 (March 2016), 132/88 (March 2016), 155/93 (April 2016), 125/78 (April 2016), 124/80 (May 2016), 144/86 (July 2016), 148/91 (July 2016).  The most recent blood pressure readings, taken in March 2017, were 160/112 and 167/113.  

Based on a review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's hypertension disability is not warranted under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  The Veteran's hypertension has been controlled by medications and there is no evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.  

While the Veteran's private and VA treatment records show occasional diastolic pressure readings of 110 or more, he did not predominantly have his readings at that level.  Merriam Webster dictionary defines the term "predominantly" as "for the most part."  Predominantly Definition, Merriam-Webster.com https://www.merriam-webster.com/dictionary/predominantly (last visited February 7, 2018)( defining the term "predominantly" as "for the most part.").  Further, the United States Court of Appeals for Veterans Claims recently found that a single reading demonstrating diastolic pressure of 100 does not demonstrate that the veteran has a history of diastolic pressure predominantly 100 or more.  See McCarroll v. McDonald, 28 Vet. App. 267, 273 (2016).  Given the fact that the majority of the diastolic pressure readings were below 110, the Board finds that the Veteran's blood pressure readings during the appeal period were not "for the most part" at the compensable level.  Moreover, at the time of the elevated readings in March 2017, it was noted that the Veteran had not been on his blood pressure medications for several weeks because he was out of medication, and he was given a new prescription at this appointment.  McCarroll, supra (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications). 

As such, the criteria for an increased rating for hypertension have not been met or nearly approximated at any time during the appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7101.  As the preponderance of the evidence is against an initial rating in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for systemic lupus erythematosus is denied.

Entitlement to service connection for bilateral pinguecula is granted.

Entitlement to service connection for a disability manifested by blurry vision, diagnosed as bilateral nuclear sclerotic cataracts, blepharitis, and refractive error of the eye, is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.






REMAND

Gulf War Claims - IBS and GI symptoms

The Veteran has essentially claimed that he has GI symptoms, to include IBS, which are related to his Gulf War service.  

In a service treatment record dated in October 1992, the Veteran was treated for viral gastroenteritis.  In a Somalia Redeployment Medical Screening dated in March 1993, the Veteran reported fatigue, weight loss, stomach pain, and diarrhea.  In his report of medical history on separation from service in August 1993, the Veteran reported stomach trouble.  

The Veteran's post-service treatment records reveal a history of complaints of gastric distress.  In a VA examination dated in June 2002, the Veteran described chronic diarrhea.  A private treatment record dated in October 2002 noted a diagnosis of gastroesophageal reflux disease (GERD).  In a VA treatment record dated in February 2011, the Veteran complained of diarrhea twice per day since 1993.  He noted that he had been treated for this symptomatology at Kaiser since 1993 with lots of blood and stool tests and recommendations to change his diet.  He reported that he had been diagnosed with IBS.  In a VA treatment record dated in March 2011, the Veteran indicated that he had an irritable bowel due to service.  In a VA treatment record dated in July 2014, the Veteran described his history of GI problems; the physician noted "? dx w/ IBS."  In a VA treatment record dated in March 2016, the Veteran complained of stomach pain and diarrhea.

In a medical statement dated in May 2016, Dr. T. N. indicated that the Veteran's medical conditions, to include his GERD, were "directly or indirectly related to injuries incurred in service or aggravated by them."  In June 2016, Dr. T. N. opined that the Veteran's GERD "may be related to [his] exposure during his deployment to Southeast Asia and the Persian Gulf."  Dr. T. N. did not provide any supporting rationale for his opinions.  

Pursuant to the Board's August 2016 remand, the Veteran was afforded VA intestinal and esophageal conditions examinations in October 2016.  The examiner noted a diagnosis of GERD in 2008 and a diagnosis of acute gastroenteritis in 1992.  The examiner provided negative etiology opinions for both of these conditions.  The examiner also noted that the medical records did not document a diagnosis of irritable bowel syndrome.  As rationale for her findings, the examiner noted the treatment for an episode of viral gastroenteritis in service.  However, she did not address the Veteran's reports of fatigue, weight loss, stomach pain, and diarrhea on his March 1993 Somalia Redeployment Medical Screening, or the Veteran's complaints of stomach pain on his August 1993 report of medical history on separation from service.  As rationale for her findings, the examiner also noted that a review of the post-service medical records did not document treatment or complaints of diarrhea.  However, as discussed above, the Veteran's post-service treatment records reveal a history of complaints of gastric distress, to include complaints of chronic diarrhea.  As such, an addendum opinion must be obtained which adequately addresses the etiology of any currently diagnosed GI disability, with consideration of the complaints of gastric distress during service, on separation from service, and in the post-service medical records.

Left Shoulder

The Veteran asserts that he first injured his left shoulder during a parachute training jump in service.  He indicated that when he hit the ground, he rolled on his left shoulder.  The Veteran's military personnel records show receipt of a parachute badge.  He has also described carrying very heavy equipment in service, which put pressure on his shoulder.  During his May 2016 hearing, the Veteran testified that he was treated in service, and his left shoulder disability continued to worsen after discharge.  

The Veteran's separation examination and report of medical history in August 1993 noted a painful left shoulder; the Veteran indicated that he injured his left shoulder years ago and it was aggravated during service.  Post-service x-ray imaging of the left shoulder in February 1999 revealed mild degenerative changes.  A private treatment record in October 1999 noted a left shoulder injury in or around 1999.  A private treatment record in May 2009 noted the Veteran's reports of a left shoulder injury in service in 1993 as a result of carrying large amounts of heavy equipment.  The Veteran reported continued left shoulder problems since that time.  In a disability benefits questionnaire in May 2013, a private physician noted a left shoulder injury from a fall in 1998, with continued complaints.  A January 2015 private treatment record noted the Veteran's reports of left shoulder pain, with an onset 21 years prior (1994) after an injury in service.  A magnetic resonance imaging (MRI) report of the left shoulder dated in November 2015 revealed diagnoses of arthritis and tendonitis.

Pursuant to the Board's August 2016 remand, the Veteran was afforded a VA joints examination in October 2016 for his claimed left shoulder disability.  The examiner noted a diagnosis of acromioclavicular joint osteoarthritis of the right shoulder.  The examiner did not note a diagnosis for the left shoulder.  However, the examination report included imaging reports showing degenerative changes in the left shoulder.  The examiner provided a negative etiology opinion for the left shoulder, explaining that the service treatment records did not document complaints of shoulder injury or pain.  However, as noted above, the Veteran reported a painful left shoulder on his August 1993 report of medical history on separation from service.  As such, an addendum opinion must be obtained which adequately addresses the etiology of the currently diagnosed left shoulder disability, with consideration of the complaints of  a painful left shoulder on separation from service.

Respiratory Disorder

In his May 2016 Travel Board hearing, the Veteran testified that he first noticed respiratory problems in or around 1998 or 1999, and these problems worsened over the years.  The Veteran testified that he was exposure to burn pits during his service in the Persian Gulf.  He noted further that he began to cough shortly after he returned from his deployment to Somalia.

Service treatment records and post-service treatment records reveal that the Veteran is a non-smoker.  Chest x-rays throughout service were normal.  On the Veteran's separation examination in August 1993, the Veteran reported chest pain and a chronic cough.  Post-service treatment records show treatment for shortness of breath, assessed as pneumonitis, asthmatic bronchitis, or true asthma.  A May 2013 private disability benefits questionnaire noted diagnoses of asthma (July 2005 or earlier), lupus-related interstitial lung disease (February 2001 or earlier), and pulmonary vascular disease secondary to hypertension (November 2006).  

In a medical statement dated in May 2016, Dr. T. N. indicated that the Veteran's medical conditions, to include his interstitial lung disease with secondary pulmonary hypertension and asthma with irreversible airway disease, were "directly or indirectly related to injuries incurred in service or aggravated by them."  In June 2016, Dr. T. N. opined that the Veteran's interstitial lung disease with secondary pulmonary hypertension and asthma with irreversible airway disease "may be related to [his] exposure during his deployment to Southeast Asia and the Persian Gulf."  He did not provide any supporting rationale for his opinions.  

Pursuant to the Board's August 2016 remand, the Veteran was afforded a VA respiratory examination in October 2016.  The examiner noted respiratory diagnoses of chronic obstructive pulmonary disease (COPD) (2015) and interstitial lung disease (2002).  The examiner provided a negative etiology opinion for the Veteran's interstitial lung disease, finding that it was secondary to the Veteran's non service-connected systemic lupus erythematosus.  As part of her rationale, the examiner noted there was no mention of respiratory complaints in service aside from treatment on one occasion for cough due to infection.  However, as noted above, on the Veteran's August 1993 separation examination, the Veteran reported chest pain and a chronic cough.  Moreover, the examiner did not provide an opinion regarding the Veteran's diagnosed COPD nor did she address the diagnosis of asthma during the appeal period.  As such, an addendum opinion must be obtained which adequately addresses the etiology of all currently diagnosed respiratory disorders, with consideration of the complaints of chest pain and a chronic cough on separation from service.

While on remand, updated treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, have an appropriate VA physician review the 
	Veteran's file regarding his claims for service 
	connection for GI symptoms, to include irritable 
	bowel syndrome.  After a review of the record, the 
	evaluator should provide the following opinion:

(a) Note all reported GI symptoms, and specifically state whether any of the Veteran's complaints are attributable to known diagnoses.

The examiner should specifically address the Veteran's post-service treatment records showing a history of complaints of gastric distress, to include complaints of chronic diarrhea, as noted in the body of this Remand.  See, e.g., February 2011 VA treatment record in which the Veteran complained of diarrhea twice per day since 1993.

      (b) Indicate whether it is at least as likely as not 
      that any currently diagnosed gastrointestinal 
      disability (to include GERD and gastroenteritis) 
      is causally or etiologically related to the 
      Veteran's active duty service, including any 
		symptomatology therein.

The examiner should specifically address the Veteran's reports of fatigue, weight loss, stomach pain, and diarrhea on his March 1993 Somalia Redeployment Medical Screening and the Veteran's complaints of stomach pain on his August 1993 Report of Medical History on separation from service.

		(c) If the Veteran has any symptomatology that 
		is not attributable to a known clinical diagnosis, 
		the examiner should identify such 
		symptomatology.  The examiner should also 
		comment on the severity of symptomatology 
		and report all signs and symptoms necessary 
		for evaluating the illness under the rating 
		criteria.

		The examiner should note and discuss the 
		Veteran's reports that he has been diagnosed 
		with irritable bowel syndrome.  See, e.g., 
		February 2011 and July 2014 VA treatment 
		records.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

3.   After completing the development in Step 1, have an 
	appropriate VA physician review the Veteran's file 
	regarding his claims for service connection for a left
   shoulder disability.  After a review of the record, the 
	evaluator should provide the following opinion:

   (a) Identify all currently diagnosed
		left shoulder disabilities, to include 
		arthritis and tendonitis.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current left 
		shoulder disability is etiologically related to the 
		Veteran's active duty service.

The examiner should specifically address the complaints of a painful left shoulder on separation from service in August 1993.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Then, have an appropriate VA physician review the 
	Veteran's file regarding his claims for service 
	connection for a respiratory disorder.  After a review 
	of the record, the evaluator should provide the 
	following opinion:

   (a) Identify all currently diagnosed
		respiratory disorders.

The evaluator should specifically note and discuss the post-service treatment records and examinations showing diagnoses of asthma, lupus-related interstitial lung disease, and COPD.  See May 2013 private disability benefits questionnaire and October 2016 VA examination report.

		(b) Provide an opinion as to whether it is at 
		least as likely as not (50 percent or better 
		probability) that any diagnosed current 
		respiratory disorder is etiologically related to 
		the Veteran's active duty service, to include 
		environmental exposures to burn pits during his 
   Persian Gulf service.

The examiner should specifically address the May 2015 and June 2016 private medical opinions, in which Dr. T. N. found that the Veteran's interstitial lung disease and asthma may be related to his exposures during his Persian Gulf service.  The examiner should also address the Veteran's complaints of chest pain and chronic cough on separation from service in August 1993.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.   After completing the above development, and any 
	other development deemed necessary, readjudicate the 
	issues on appeal.  If any benefit sought remains 
	denied, issue a Supplemental Statement of the Case, 
	and provide the Veteran and his representative 
	sufficient time in which to respond.  Then, return the 
	matter to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


